DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Jeff Leuschner, during a telephony interview on May 11, 2021, gave the Examiner an authorization to amend claims as follows:
IN THE CLAIMS
Claim 1 (Currently Amended): A method performed by a neighbour user equipment (UE) comprising:
receiving a request message using device-to-device (D2D) communication, the request message inviting the neighbour UE to be part of a D2D group;
subsequent to receiving the request message: transmitting a random access request with a preamble to a base station, and subsequently receiving a confirmation message from the base station, the confirmation message indicating that the neighbour UE is in the D2D group that the neighbour UE was invited to be part of in the request message;
wherein the request message is received from a particular UE, and the request message invites the neighbour UE to be part of the D2D group with the particular UE.
Claim 2 (Canceled)
1, wherein subsequent to receiving the confirmation message the method further comprises: using D2D communication to communicate with the particular UE to assist the particular UE with wireless communication between the particular UE and the base station.
Claim 11 (Currently Amended): A neighbour equipment (UE) comprising:
at least one antenna;
a device-to-device (D2D) communication module configured to instruct the neighbour UE to:
receive a request message using device-to-device (D2D) communication, the request message inviting the neighbour UE to be part of a D2D group;
subsequent to receiving the request message: transmit a random access request with a preamble to a base station, and subsequently receive a confirmation message from the base station, the confirmation message indicating that the neighbour UE is in the D2D group that the neighbour UE was invited to be part of in the request message;
wherein the request message is received from a particular UE, and the request message invites the neighbour UE to be part of the D2D group with the particular UE.
Claim 12 (Canceled)
Claim 13 (Currently Amended): The neighbour UE of claim [[12]] 11, wherein subsequent to receiving the confirmation message the D2D communication module is configured to instruct the neighbour UE to perform operations including: using D2D communication to communicate with the particular UE to assist the particular UE with wireless communication between the particular UE and the base station.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consider claims 1 and 11, the Applicant’s amendment and remark filed on May 3, 2021 have been considered and found to be persuasive.  In agreement with the Applicant’s argument, the prior art failed to disclose or suggest each and every limitation recited in claims 1 and 11 of the claimed invention when considered as a whole.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/
Primary Examiner, Art Unit 2642